DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application and Claims Status
Claims 1-21 are currently pending and are under consideration in this Office Action. 

Priority
As stated in the Application Data Sheet (ADS) filed on 04/05/2021, this present application is a continuation (CON) of 16/112,360 that was filed on 08/24/2018.  16/112,360 is a CON of 15/342,990 filed on 11/03/2016.  15/342,990 is a CON of 14/212,430 filed on 03/14/2014.  14/212,430 claims priority to four (4) provisional applications, which are 61/798,772 that was filed on 03/15/2013; 61/861,374 that was filed on 08/01/2013; 61/911,354 that was filed on 12/03/2013; and 61/949,786 that was filed on 03/07/2014.  Therefore, this application has an effective filing date of 03/15/2013 for prior art searches.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 02/17/2022 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 80). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities.  Here, both claims are missing a punctuation.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-39, 41, 42, and 44-48 of U.S. Patent No. 9,487,530 B2 (referred hereinafter as Strum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-7 and 10 and the method of claims 36-39, 41, 42, and 44-48 of Strum et al. have similar method steps and uses a composition with similar structural features.
17/222,873
US 9,487,530 B2
1. A method of reducing chemotherapy-induced myelosuppression in a human receiving chemotherapy for the treatment of small cell lung cancer comprising administering to the human an effective amount of at least one chemotherapeutic agent and an effective amount of a CDK4/6 inhibitor of the structure
    PNG
    media_image1.png
    190
    329
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, wherein the CDK4/6 inhibitor is administered 24 hours or less prior to administration of the chemotherapeutic agent.
36. A method of reducing the effect of chemotherapy on healthy cells in a subject being treated for cyclin-dependent kinase 4/6 (CDK4/6) replication independent cancer, wherein said healthy cells are hematopoietic stem cells or hematopoietic progenitor cells, the method comprising administering to the subject an effective amount of at least one chemotherapeutic agent and a compound of the formula: 
    PNG
    media_image2.png
    191
    345
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.

37. The method of claim 36, wherein the subject is a human

41. The method of claim 37, wherein the cancer is small cell lung cancer, retinoblastoma, triple negative breast cancer, human papillomavirus (HPV) positive head and neck cancer, HPV positive cervical cancer, or bladder cancer.

42. The method of claim 41, wherein the cancer is small cell lung cancer.

38. The method of claim 37, wherein the compound is administered to the subject about 24 hours or less prior to exposure to the at least one chemotherapeutic agent.
3. The method of claim 1, wherein the CDK4/6 inhibitor is administered 4 hours or less prior to administration of the chemotherapeutic agent
39. The method of claim 37, wherein the compound is administered to the subject about 4 hours or less prior to exposure to the at least one chemotherapeutic agent.
4. The method of claim 1, wherein the chemotherapeutic agent is selected from the group consisting of carboplatin, etoposide, cisplatin, and topotecan, or a combination thereof.
44. The method of claim 42, wherein the at least one chemotherapeutic agent is selected from the group consisting of carboplatin, cisplatin, etoposide, or topotecan, or a combination thereof.
7. The method of claim 1, wherein the chemotherapeutic agent is etoposide.
45. The method of claim 44, wherein the at least one chemotherapeutic agent is etoposide.
6. The method of claim 1, wherein the chemotherapeutic agent is cisplatin.
46. The method of claim 44, wherein the at least one chemotherapeutic agent is cisplatin.
5. The method of claim 1, wherein the chemotherapeutic agent is carboplatin.
47. The method of claim 44, wherein the at least one chemotherapeutic agent is carboplatin.
10. The method of claim 1, wherein the chemotherapeutic agent is topotecan.
48. The method of claim 44, wherein the at least one chemotherapeutic agent is topotecan.


While Strum et al. do not explicitly claim the dosing regimen as recited by instant claim 2, this dosing regimen lie inside the claimed dosing regimens of Strum et al. as recited by claims 38 and 39.  As recognized by MPEP § 2144.05 (I),  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 9,487,530 B2.

Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-39, 41, 42, and 44-47 of U.S. Patent No. 9,487,530 B2 (referred hereinafter as Strum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 11-16 and the method of claims 36-39, 41, 42, and 44-47 of Strum et al. have similar method steps and uses a composition with similar structural features.
17/222,873
US 9,487,530 B2
11. A method of reducing chemotherapy-induced myelosuppression in a human receiving chemotherapy for the treatment of small cell lung cancer comprising administering to the
human an effective amount of at least one chemotherapeutic agent selected from carboplatin, cisplatin, and etoposide, or a combination thereof, and an effective amount of
a CDK4/6 inhibitor of the structure
    PNG
    media_image1.png
    190
    329
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, wherein the CDK4/6 inhibitor is administered 24 hours or less prior to administration of the chemotherapeutic agent.
36. A method of reducing the effect of chemotherapy on healthy cells in a subject being treated for cyclin-dependent kinase 4/6 (CDK4/6) replication independent cancer, wherein said healthy cells are hematopoietic stem cells or hematopoietic progenitor cells, the method comprising administering to the subject an effective amount of at least one chemotherapeutic agent and a compound of the formula:
    PNG
    media_image2.png
    191
    345
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.

37. The method of claim 36, wherein the subject is a human

41. The method of claim 37, wherein the cancer is small cell lung cancer, retinoblastoma, triple negative breast cancer, human papillomavirus (HPV) positive head and neck cancer, HPV positive cervical cancer, or bladder cancer.

42. The method of claim 41, wherein the cancer is small cell lung cancer.

38. The method of claim 37, wherein the compound is administered to the subject about 24 hours or less prior to exposure to the at least one chemotherapeutic agent.

44. The method of claim 42, wherein the at least one chemotherapeutic agent is selected from the group consisting of carboplatin, cisplatin, etoposide, or topotecan, or a combination thereof.
13. The method of claim 11, wherein the CDK4/6 inhibitor is administered 4 hours or less prior to administration of the chemotherapeutic agent
39. The method of claim 37, wherein the compound is administered to the subject about 4 hours or less prior to exposure to the at least one chemotherapeutic agent.
16. The method of claim 11, wherein the chemotherapeutic agent is etoposide.
45. The method of claim 44, wherein the at least one chemotherapeutic agent is etoposide.
15. The method of claim 1, wherein the chemotherapeutic agent is cisplatin.
46. The method of claim 44, wherein the at least one chemotherapeutic agent is cisplatin.
14. The method of claim 1, wherein the chemotherapeutic agent is carboplatin.
47. The method of claim 44, wherein the at least one chemotherapeutic agent is carboplatin.


While Strum et al. do not explicitly claim the dosing regimen as recited by instant claim 12, this dosing regimen lie inside the claimed dosing regimens of Strum et al. as recited by claims 38 and 39.  As recognized by MPEP § 2144.05 (I),  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Accordingly, the examined claims would be obvious over the claims of U.S. Patent No. 9,487,530 B2.

Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-39, 41, 42, 44, and 48 of U.S. Patent No. 9,487,530 B2 (referred hereinafter as Strum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 19-21 and the method of claims 36-39, 41, 42, 44, and 48 of Strum et al. have similar method steps and uses a composition with similar structural features.
17/222,873
US 9,487,530 B2
19. A method of reducing chemotherapy-induced myelosuppression in a human receiving chemotherapy for the treatment of small cell lung cancer comprising administering to the human an effective amount of topotecan, and an effective amount of a CDK4/6 inhibitor of the structure
    PNG
    media_image1.png
    190
    329
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, wherein the CDK4/6 inhibitor is administered 24 hours or less prior to administration of topotecan.
36. A method of reducing the effect of chemotherapy on healthy cells in a subject being treated for cyclin-dependent kinase 4/6 (CDK4/6) replication independent cancer, wherein said healthy cells are hematopoietic stem cells or hematopoietic progenitor cells, the method comprising administering to the subject an effective amount of at least one chemotherapeutic agent and a compound of the formula: 
    PNG
    media_image2.png
    191
    345
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.

37. The method of claim 36, wherein the subject is a human

41. The method of claim 37, wherein the cancer is small cell lung cancer, retinoblastoma, triple negative breast cancer, human papillomavirus (HPV) positive head and neck cancer, HPV positive cervical cancer, or bladder cancer.

42. The method of claim 41, wherein the cancer is small cell lung cancer.

44. The method of claim 42, wherein the at least one chemotherapeutic agent is selected from the group consisting of carboplatin, cisplatin, etoposide, or topotecan, or a combination thereof.

48. The method of claim 44, wherein the at least one chemotherapeutic agent is topotecan.

38. The method of claim 37, wherein the compound is administered to the subject about 24 hours or less prior to exposure to the at least one chemotherapeutic agent.
21. The method of claim 1, wherein the CDK4/6 inhibitor is administered 4 hours or less prior to administration of the chemotherapeutic agent
39. The method of claim 37, wherein the compound is administered to the subject about 4 hours or less prior to exposure to the at least one chemotherapeutic agent.


While Strum et al. do not explicitly claim the dosing regimen as recited by instant claim 20, this dosing regimen lie inside the claimed dosing regimens of Strum et al. as recited by claims 38 and 39.  As recognized by MPEP § 2144.05 (I),  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,487,530 B2.

Claims 1-4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, and 8 of U.S. Patent No. 10,085,992 B2 (referred hereinafter as Strum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-4 and 8 and the method of claims 4, 5, and 8 of Strum et al. have similar method steps and uses a composition with similar structural features.
17/222,873
US 10,085,992 B2
1. A method of reducing chemotherapy-induced myelosuppression in a human receiving chemotherapy for the treatment of small cell lung cancer comprising administering to the human an effective amount of at least one chemotherapeutic agent and an effective amount of a CDK4/6 inhibitor of the structure 
    PNG
    media_image1.png
    190
    329
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, wherein the CDK4/6 inhibitor is administered 24 hours or less prior to administration of the chemotherapeutic agent.
4. A method of reducing the effect of chemotherapy on healthy cells in a human treated for cyclin-dependent kinase 4/6 (CDK4/6) replication independent small cell lung cancer, wherein said healthy cells are hematopoietic stem cells or hematopoietic progenitor cells, wherein the chemotherapy is administered during a 21-day chemotherapeutic treatment cycle, the method comprising: administering to the human on day 1 of the 21-day chemotherapeutic treatment cycle an effective amount of chemotherapeutic agent carboplatin, an effective amount of chemotherapeutic agent etoposide, and an
effective amount of a CDK4/6 inhibitor of the formula: 
    PNG
    media_image2.png
    191
    345
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein the CDK4/6 inhibitor is administered prior to the administration of carboplatin and etoposide; and administering to the human on day 2 and day 3 of the 21-day chemotherapeutic treatment cycle an effective amount of the chemotherapeutic agent etoposide and an effective amount of the CDK4/6 inhibitor, or a pharmaceutically acceptable salt thereof, wherein the CDK4/6 inhibitor is administered prior to administration of etoposide.
3. The method of claim 1, wherein the CDK4/6 inhibitor is administered 4 hours or less prior to administration of the chemotherapeutic agent
5. The method of claim 4, wherein the CDK4/6 inhibitor is administered to the human about 4 hours or less prior to administration of carboplatin and etoposide on day 1 of the 21-day chemotherapeutic treatment cycle.
4. The method of claim 1, wherein the chemotherapeutic agent is selected from the group consisting of carboplatin, etoposide, cisplatin, and topotecan, or a combination thereof.

8. The method of claim 1, wherein the chemotherapeutic agents are carboplatin and etoposide.
8. The method of claim 5, wherein the CDK4/6 inhibitor is administered about 30 minutes or less prior to carboplatin and etoposide.



While Strum et al. do not explicitly claim the dosing regimen as recited by instant claim 2, this dosing regimen overlap with the claimed dosing regimens of Strum et al. as recited by claims 4, 5, and 8.  As recognized by MPEP § 2144.05 (I),  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,085,992 B2.

Claims 11-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, and 8 of U.S. Patent No. 10,085,992 B2 (referred hereinafter as Strum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 11-13 and 17 and the method of claims 4, 5, and 8 of Strum et al. have similar method steps and uses a composition with similar structural features.

17/222,873
US 10,085,992 B2
11. A method of reducing chemotherapy-induced myelosuppression in a human receiving chemotherapy for the treatment of small cell lung cancer comprising administering to the
human an effective amount of at least one chemotherapeutic agent selected from carboplatin, cisplatin, and etoposide, or a combination thereof, and an effective amount of
a CDK4/6 inhibitor of the structure 
    PNG
    media_image1.png
    190
    329
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, wherein the CDK4/6 inhibitor is administered 24 hours or less prior to administration of the chemotherapeutic agent.
4. A method of reducing the effect of chemotherapy on healthy cells in a human treated for cyclin-dependent kinase 4/6 (CDK4/6) replication independent small cell lung cancer, wherein said healthy cells are hematopoietic stem cells or hematopoietic progenitor cells, wherein the chemotherapy is administered during a 21-day chemotherapeutic treatment cycle, the method comprising: administering to the human on day 1 of the 21-day chemotherapeutic treatment cycle an effective amount of chemotherapeutic agent carboplatin, an effective amount of chemotherapeutic agent etoposide, and an
effective amount of a CDK4/6 inhibitor of the formula: 
    PNG
    media_image2.png
    191
    345
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein the CDK4/6 inhibitor is administered prior to the administration of carboplatin and etoposide; and administering to the human on day 2 and day 3 of the 21-day chemotherapeutic treatment cycle an effective amount of the chemotherapeutic agent etoposide and an effective amount of the CDK4/6 inhibitor, or a pharmaceutically acceptable salt thereof, wherein the CDK4/6 inhibitor is administered prior to administration of etoposide.
13. The method of claim 11, wherein the CDK4/6 inhibitor is administered 4 hours or less prior to administration of the chemotherapeutic agent
5. The method of claim 4, wherein the CDK4/6 inhibitor is administered to the human about 4 hours or less prior to administration of carboplatin and etoposide on day 1 of the 21-day chemotherapeutic treatment cycle.
17. The method of claim 11, wherein the chemotherapeutic agents are carboplatin and etoposide.
8. The method of claim 5, wherein the CDK4/6 inhibitor is administered about 30 minutes or less prior to carboplatin and etoposide.



While Strum et al. do not explicitly claim the dosing regimen as recited by instant claim 12, this dosing regimen overlap with the claimed dosing regimens of Strum et al. as recited by claims 4, 5, and 8.  As recognized by MPEP § 2144.05 (I),  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Thus, the examined claims would be obvious over the claims of U.S. Patent No. 10,085,992 B2.

Claims 1-5, 7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 13, 14, and 16 of U.S. Patent No. 10,966,984 B2 (referred hereinafter as Strum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-5, 7, and 10 and the method of claims 1-4, 11, 13, 14, and 16 of Strum et al. have similar method steps and uses a composition with similar structural features.
17/222,873
US 10,966,984 B2
1. A method of reducing chemotherapy-induced myelosuppression in a human receiving chemotherapy for the treatment of small cell lung cancer comprising administering to the human an effective amount of at least one chemotherapeutic agent and an effective amount of a CDK4/6 inhibitor of the structure
    PNG
    media_image1.png
    190
    329
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, wherein the CDK4/6 inhibitor is administered 24 hours or less prior to administration of the chemotherapeutic agent.
1. A method of treating a human with cancer comprising: administering to the human an effective amount of a selective CDK4/6 inhibitor of structure: 
    PNG
    media_image1.png
    190
    329
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof; and, administering to the human a chemotherapeutic agent; wherein the selective CDK4/6 inhibitor is administered to the human about 24 hours or less prior to administration of the chemotherapeutic agent.

4. The method of claim 1, wherein the cancer is lung cancer.

11. The method of claim 4, wherein the lung cancer is small cell lung cancer.
3. The method of claim 1, wherein the CDK4/6 inhibitor is administered 4 hours or less prior to administration of the chemotherapeutic agent
2. The method of claim 1, wherein the selective CDK4/6 inhibitor is administered to the human about 4 hours or less prior to administration of the chemotherapeutic agent.
4. The method of claim 1, wherein the chemotherapeutic agent is selected from the group consisting of carboplatin, etoposide, cisplatin, and topotecan, or a combination thereof.
3. The method of claim 1, wherein the chemotherapeutic agent is selected from the group consisting of etoposide, carboplatin, gemcitabine, topotecan, paclitaxel, docetaxel,
doxorubicin, cisplatin, and fluorouracil, and a combination thereof.
7. The method of claim 1, wherein the chemotherapeutic agent is etoposide.
13. The method of claim 3, wherein the chemotherapeutic agent is etoposide.
5. The method of claim 1, wherein the chemotherapeutic agent is carboplatin.
14. The method of claim 3, wherein the chemotherapeutic agent is carboplatin.
10. The method of claim 1, wherein the chemotherapeutic agent is topotecan.
16. The method of claim 3, wherein the chemotherapeutic agent is topotecan.


While Strum et al. do not explicitly claim the dosing regimen as recited by instant claim 2, this dosing regimen lie inside the claimed dosing regimens of Strum et al. as recited by claims 1 and 2.  As recognized by MPEP § 2144.05 (I),  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,966,984 B2.

Claims 11-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 13, and 14 of U.S. Patent No. 10,966,984 B2 (referred hereinafter as Strum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 11-14 and 16 and the method of claims 1-4, 11, 13, and 14 of Strum et al. have similar method steps and uses a composition with similar structural features.
17/222,873
US 10,966,984 B2
11. A method of reducing chemotherapy-induced myelosuppression in a human receiving chemotherapy for the treatment of small cell lung cancer comprising administering to the human an effective amount of at least one chemotherapeutic agent selected from carboplatin, cisplatin, and etoposide, or a combination thereof, and an effective amount of
a CDK4/6 inhibitor of the structure 
    PNG
    media_image1.png
    190
    329
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, wherein the CDK4/6 inhibitor is administered 24 hours or less prior to administration of the chemotherapeutic agent.
1. A method of treating a human with cancer comprising: administering to the human an effective amount of a selective CDK4/6 inhibitor of structure: 
    PNG
    media_image1.png
    190
    329
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof; and, administering to the human a chemotherapeutic agent; wherein the selective CDK4/6 inhibitor is administered to the human about 24 hours or less prior to administration of the chemotherapeutic agent.

4. The method of claim 1, wherein the cancer is lung cancer.

11. The method of claim 4, wherein the lung cancer is small cell lung cancer.

3. The method of claim 1, wherein the chemotherapeutic agent is selected from the group consisting of etoposide, carboplatin, gemcitabine, topotecan, paclitaxel, docetaxel,
doxorubicin, cisplatin, and fluorouracil, and a combination thereof.
13. The method of claim 1, wherein the CDK4/6 inhibitor is administered 4 hours or less prior to administration of the chemotherapeutic agent
2. The method of claim 1, wherein the selective CDK4/6 inhibitor is administered to the human about 4 hours or less prior to administration of the chemotherapeutic agent.
16. The method of claim 1, wherein the chemotherapeutic agent is etoposide.
13. The method of claim 3, wherein the chemotherapeutic agent is etoposide.
14. The method of claim 1, wherein the chemotherapeutic agent is carboplatin.
14. The method of claim 3, wherein the chemotherapeutic agent is carboplatin.


While Strum et al. do not explicitly claim the dosing regimen as recited by instant claim 12, this dosing regimen lie inside the claimed dosing regimens of Strum et al. as recited by claims 1 and 2.  As recognized by MPEP § 2144.05 (I),  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Accordingly, the examined claims would be obvious over the claims of U.S. Patent No. 10,966,984 B2.

Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, and 16 of U.S. Patent No. 10,966,984 B2 (referred hereinafter as Strum et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 19-21 and the method of claims 1-4, 11, and 16 of Strum et al. have similar method steps and uses a composition with similar structural features.
17/222,873
US 10,966,984 B2
19. A method of reducing chemotherapy-induced myelosuppression in a human receiving chemotherapy for the treatment of small cell lung cancer comprising administering to the human an effective amount of topotecan, and an effective amount of a CDK4/6 inhibitor of the structure
    PNG
    media_image1.png
    190
    329
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, wherein the CDK4/6 inhibitor is administered 24 hours or less prior to administration of topotecan.
1. A method of treating a human with cancer comprising: administering to the human an effective amount of a selective CDK4/6 inhibitor of structure: 
    PNG
    media_image1.png
    190
    329
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof; and, administering to the human a chemotherapeutic agent; wherein the selective CDK4/6 inhibitor is administered to the human about 24 hours or less prior to administration of the chemotherapeutic agent.

4. The method of claim 1, wherein the cancer is lung cancer.

11. The method of claim 4, wherein the lung cancer is small cell lung cancer.

3. The method of claim 1, wherein the chemotherapeutic agent is selected from the group consisting of etoposide, carboplatin, gemcitabine, topotecan, paclitaxel, docetaxel,
doxorubicin, cisplatin, and fluorouracil, and a combination thereof.

16. The method of claim 3, wherein the chemotherapeutic agent is topotecan.
21. The method of claim 1, wherein the CDK4/6 inhibitor is administered 4 hours or less prior to administration of the chemotherapeutic agent
2. The method of claim 1, wherein the selective CDK4/6 inhibitor is administered to the human about 4 hours or less prior to administration of the chemotherapeutic agent.


While Strum et al. do not explicitly claim the dosing regimen as recited by instant claim 20, this dosing regimen lie inside the claimed dosing regimens of Strum et al. as recited by claims 1 and 2.  As recognized by MPEP § 2144.05 (I),  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Thus, the examined claims would be obvious over the claims of U.S. Patent No. 10,966,984 B2.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
September 23, 2022